Citation Nr: 1755407	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-02 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected knee disabilities.

5.  Entitlement to an evaluation in excess of  20 percent for service-connected left knee chondromalacia with medial meniscectomy and traumatic arthritis prior to May 27, 2011, and an evaluation in excess of 10 percent on or after August 1, 2011. 

6.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected right knee disability. 

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1974 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

During the appeal period, in a February 2012 rating decision, the RO increased the Veteran's left knee disability rating to 20 percent, assigned a temporary 100 percent evaluation for left knee surgery necessitating convalescence pursuant to 38 C.F.R. § 4.30 effective from May 27, 2011, to July 31, 2011, and then assigned a 10 percent evaluation from August 1, 2011.  The Board notes that this period of convalescence will not be addressed herein.  

In a May 2014 decision, the Board reopened the claims for service connection for a right knee disorder and service connection for a low back disorder.  The Board then granted service connection for a right knee disability secondary to the Veteran's service-connected left knee disability.  The issues of entitlement to service connection for a low back disorder, bilateral hearing loss, tinnitus, and an increased rating for the Veteran's left knee disorder were remanded for further development. 

Subsequently, in a May 2014 rating decision, the RO implemented the Board's decision which granted service connection for a right knee disorder and assigned a 10 percent evaluation effective from February 26, 2009; however, the Veteran submitted a timely notice of disagreement with the assigned evaluation.  See  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). Therefore, the issue of entitlement to an initial rating for the service-connected right knee disability is properly before the Board. 

In addition, in an August 2016 e-mail, the Veteran's representative withdrew his prior request for a Decision Review Officer (DRO) hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The issues of entitlement to increased evaluations for the Veteran's service-connected bilateral knee disabilities, entitlement to service connection for bilateral hearing loss and service connection for right shoulder and lumbar spine disorders, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is related to his active service. 





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his current tinnitus is related to in-service exposure to F-14 aircraft and ground support equipment on the flight deck.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was an airman apprentice and notes that he completed training for F-14 airman fundamentals.  The Board finds that the Veteran's statements are competent and credible and his reported noise exposure is consistent with the circumstances of his military service. 

In addition, an October 2010 VA audiology examination reveals that the Veteran is diagnosed as having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Veteran is also competent to report that his symptoms of tinnitus began in service and have continued thereafter. See 38 C.F.R. § 3.159  (a) (2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cr. 2007).  In this regard, the Veteran stated that he began experiencing  tinnitus while in service and it has continued to this day.  See February 2012 Substantive Appeal.  Moreover, the Board finds no reason to doubt the credibility of his lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).

The Board acknowledges that the October 2010 VA examiner provided a negative nexus opinion in regard to the Veteran's tinnitus.  However, the Board finds that this opinion is of limited probative value insofar as the examiner did not consider the Veteran's competent and credible statement that he experienced tinnitus during service and had reported it to his commanding officer.  The examiner opined that the Veteran was unable to correlate the onset of tinnitus to a particular event during his tour of duty even though the examiner had conceded that the Veteran was exposed to acoustic trauma from F-14 aircraft.  As such, the Board finds that the Veteran's statements indicating a relationship of his current tinnitus to his military service to be highly probative. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'....[I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for tinnitus is granted. 






REMAND

The Veteran contends that his current bilateral hearing loss is a result of in-service noise exposure, which, as noted above, is conceded in this case.  See, e.g., October 2010 VA examination report; September 2012 Substantive Appeal. 

The Veteran was afforded a VA audiology examination in October 2010 at which time he was diagnosed as having bilateral hearing loss.  The examiner, however, opined that the Veteran's hearing loss was less likely than not caused by his active military service.  In so concluding, the examiner stated that  the Veteran's hearing was within normal limits at enlistment and the Veteran did not complain about hearing loss during service; the examiner noted that the Veteran's service treatment records do not contain his separation examination.   Furthermore, the examiner stated that the Veteran's current audiometric configuration, 35 years post military service, is not consistent with acoustic trauma because there is no characteristic "noise notch" present in either ear.  The examiner reported that the Veteran's occupational noise exposure and aging effects cannot be ruled out in contributing to his hearing loss.  However, the Board finds that an updated VA examination is warranted in light of the evidence showing that the Veteran's hearing may have worsened since his examination seven years ago as he reported that he uses hearing aids.  See August 2012 Social Security Administration Function Report.  Additionally, the Board notes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The Veteran was last afforded a VA knee examination in March 2016.  However, the examination report does not contain all of the findings needed to properly evaluate the knee disabilities.  In particular, since the March 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158  (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate.  Therefore, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities and ascertain the impact of these disabilities on his occupational functioning.

Regarding the Veteran's claim for service connection for a low back disorder, the Board finds that the March 2016 VA examiner's opinion is inadequate.  Pursuant to the May 2014 Board remand, the examiner was specifically instructed, in pertinent part, to opine as to whether the Veteran's current low back disorder was at least as likely as not aggravated by his service-connected bilateral knee disabilities.  The examiner opined that the Veteran's knee disabilities would not aggravate his lumbar spine degenerative joint disease (DJD) because the knee joint is in a distinctly separate anatomical location from the lumbar spine.  Moreover, the examiner opined that it was more likely that the Veteran's DJD was caused by age, occupational history, and post-service injuries.  In this regard, the Board notes that during the appeal period, additional VA examiners have provided similar opinions insofar as they failed to consider the Veteran's specific allegation that his current low back disorder was initially caused by a car accident in August 2005, but that the current severity of his lumbar symptoms is aggravated by his knees giving out and/or gait abnormalities related to his knees.  See e.g. Veteran's February 2009 claim; February 2012 Substantive Appeal; January 2015 appellate brief; March 2016 VA thoracolumbar spine examination medical history (onset and course).  

In support of his claim, the Veteran's representative submitted a a positive independent medical opinion dated July 2016 which concluded that the Veteran's low back disorder was at least as likely as not caused by his service-connected bilateral knee disabilities.  However, as discussed above, the opinion does not accurately address the Veteran's contention that his nonservice-connected low back disorder was aggravated by, rather than proximately caused by, frequent falls and/or an antalgic gait related to his service-connected knee disabilities.   Based on the foregoing, the Board finds that a remand is required to obtain an adequate medical opinion that complies with the Board's prior remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has also asserted that his current right shoulder disorder is secondary to his service-connected bilateral knee disabilities.  See Veteran's April 2014 claim.  Here, VA treatment records contain a December 2015 MRI assessment revealing right shoulder tendinopathy and degenerative changes.  An August 2016 VA treatment record shows that the Veteran reported that his longstanding right shoulder and low back symptoms had worsened following a fall two weeks prior.   See also Veteran's November 2015 statement.  In addition, a positive July 2016 independent medical opinion found that the Veteran's current right shoulder disorder was a direct result of right shoulder trauma secondary to multiple falls induced by weakness in his service-connected bilateral knee disabilities.   However, in rendering the opinion, the private examiner inaccurately concluded that although the Veteran had indeed injured his right shoulder in an August 2005 car accident, the right shoulder pain had resolved within a couple of weeks of the accident.  

A February 2006 private medical examination report notes that several months following the car accident, the Veteran had ongoing right shoulder symptoms and only had temporary relief with a local steroid injection.  In addition, based on his review of the Veteran's medical records, current examination findings, and the Veteran's statements, the February 2016 private physician opined that the Veteran's right shoulder disorder (impingement syndrome versus rotator cuff tear) was a direct result of the August 2005 car accident.  See Reonal v. Brown, 5 Vet. App. 458, 460-61  (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  The Board notes that the Veteran has not been afforded a VA examination in connection with his right shoulder claim; thus, a VA examination is necessary to ascertain the nature and etiology of the Veteran's current right shoulder disorder.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79  (2006).

Finally, the Board notes that a decision on the remanded issues herein could affect the outcome of the Veteran's claim for TDIU. Therefore, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991).   As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature. Thus, a remand of this entire matter is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the October 2010 VA audiological examination report. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including the conceded noise exposure from F-14 aircraft.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including any functional limitations.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee chondromalacia with medial meniscectomy and traumatic arthritis and right knee osteoarthritis, chondrocalcinosis and meniscal tear with arthroscopic repair.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The examiner should also estimate any additional functional loss due to weakened movement, and excess fatigability, as well as functional limitations during periods of flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  In addition, the examiner should comment on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should be informed that such estimates can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner should provide the range of motion in degrees for the Veteran's right and left knees and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.
The examiner should also provide an opinion concerning the impact of the Veteran's bilateral knee disabilities on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his right and left knee disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.   The AOJ should refer the Veteran's claims file to an appropriate VA examiner, including a spine specialist, for a clarifying opinion regarding aggravation of the Veteran's nonservice-connected low back disorder.   If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, VA knee/joints examinations and VA spine examinations dated from February 2009 to the present, and lay statements.

The Veteran contends that although his low back disorder was initially caused by a post-service motor vehicle accident in August 2005, the severity of his low back disorder was aggravated by frequent falls from his service-connected bilateral knee disabilities giving way.      
See February 2012 Substantive Appeal.  He has also asserted that his low back disorder has been aggravated by an antalgic gait caused by his bilateral knee disabilities.  See February 2009 claim.  He has not claimed that any current low back disorder manifested in or is otherwise related to his military service. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was aggravated by his service-connected bilateral knee disabilities, to specifically include frequent falls due to buckling of both knees and/or an antalgic gait caused by his bilateral knees.  

The examiner is asked to consider the October 2002 private treatment record noting a history of back problems; private treatment records dated from August 2005 to February 2006 showing lumbar spine diagnoses and treatment following a head-on motor vehicle accident in August 2005; the March 2010 VA treatment record noting a leg length discrepancy (35.5 inches on the right and 36.1 inches on the left); the July 2016 independent medical opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The Veteran contends that his current right shoulder disorder is secondary to falls onto his right shoulder from his service-connected right knee buckling. 

The examiner should identify any right shoulder disorders that are present.  

For each disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disorder had its onset during service, within one year of service, or is otherwise related to service.

The examiner should opine whether it is at least as likely as not that the Veteran's right shoulder disorder was proximately caused or aggravated by the Veteran's service-connected bilateral knee disabilities.
 
In rendering the opinion, the examiner should consider the Veteran's private treatment records dated from August 2005 to February 2006 showing various right shoulder diagnoses and treatment following a head-on motor vehicle accident in August 2005; a November 2015 VA treatment record noting the Veteran reported intermittent right shoulder strain/trauma for the past 6 years from repeated falls related to the knees; a December 2015 VA MRI revealing right shoulder tendinopathy and degenerative changes; an August 2016 VA treatment record showing the Veteran reported that his longstanding right shoulder symptoms had worsened following a fall two weeks prior; the July 2016 independent medical opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After the foregoing development is completed, the AOJ must also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


